Case: 18-20755      Document: 00515309073         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 18-20755
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 13, 2020

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
                                                 Plaintiff-Appellee

v.

ARUN SHARMA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:16-CV-2996


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Arun Sharma, federal prisoner # 99154-179, moves for a certificate of
appealability (COA) to appeal the denial of his 28 U.S.C. § 2255 motion
challenging his sentence for conspiracy to commit health care fraud and mail
fraud and health care fraud. Sharma raises the following claims: (1) counsel
was ineffective for failing to timely present Sharma with the plea agreement;
(2) counsel was ineffective relative to Sharma’s decision to plead guilty by
(a) failing to inform him of his sentencing exposure, (b) erroneously advising


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20755    Document: 00515309073       Page: 2   Date Filed: 02/13/2020


                                   No. 18-20755

him that the loss calculation would be offset by legitimate services, and
(c) erroneously advising him that $1.5 million would be placed in trust for his
son’s education; and (3) counsel was ineffective at sentencing by failing to
adduce evidence demonstrating an accurate loss amount. He also argues that
he was entitled to an evidentiary hearing.
      To obtain a COA, a petitioner must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a district court
has denied claims on the merits, a petitioner must show “that jurists of reason
could disagree with the district court’s resolution of his constitutional claims
or that jurists could conclude the issues presented are adequate to deserve
encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327
(2003). Sharma has not met this standard with respect to his merits-based
claims and has therefore not shown an entitlement to a COA. We construe his
motion for a COA with respect to the district court’s denial of an evidentiary
hearing as a direct appeal of that issue, see Norman v. Stephens, 817 F.3d 226,
234 (5th Cir. 2016), and affirm.
      COA DENIED; AFFIRMED.




                                        2